Title: To James Madison from Daniel Clark, 8 September 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


8 September 1803, New Orleans. Encloses answers to the president’s queries, except the eighth. Hopes to send this last “by next Week’s Post,” after obtaining further information. Has been delayed by the “difficulty of obtaining official details, of comparing, translating and afterwards arranging” the material. Was forced to obtain the information “piece meal” and to translate it himself, “even to the Customhouse Statements.” Was “obliged to copy the whole” himself, because the copyist he had employed was discovered to have leaked a document to a newspaper in Philadelphia. “I can only assure you with respect to the information & details now given that they are the most correct & the best I could procure.” Sends a duplicate to Dunbar, “that he may add his remarks thereon for your further information.” “I have not yet heard from him in answer to what I wrote him on the subject.”
  

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1); enclosure (DNA: RG 59, TP, Orleans, vol. 2). RC 2 pp. Printed in Carter, Territorial Papers, Orleans, 9:28. For enclosure, see n. 1.



   
   The enclosure (34 pp.; printed in Carter, Territorial Papers, Orleans, 9:29–47) was a series of replies to queries about Louisiana sent to Clark by Jefferson in August (see Clark to JM, 26 Aug. 1803, and n. 1). The administration wanted information about the territory’s boundaries, its population, its legal and governmental systems, its economy and financial situation, and the state of its militia.



   
   A full transcription of this document has been added to the digital edition.

